Hanna, J.
__ This was an action by Boyles against Applegate for breach of a written contract.
Verdict and judgment for the plaintiff.
The first error assigned is, that the oath was not administered to the jury according to law. The statement in the record is, that “ after being tried and sworn to try the issue joined,” &c.
No exception was taken to the form of the oath upon, the trial, nor upon the motion for a new trial. It is too-late to first raise the question in this Court. Lindley el al. v. Kindall, 4 Blackf. 189. See, also, Judah v. M’Namee, 3 id. 271.—Mann v. Clifton, id. 304.
The next error assigned is that the Court erred in overruling the motion for a new trial. There is nothing in this disclosed by the record, for the reason that the evidence is not in the record.
W. F. Lane and E. A. Greenlee, for the appellant.
D. D. Pratt, for the appellee.
The next error complained of is that “ no pleadings were or default taken.” There is an answer and reply in the record, and there was a trial of the issue thereby made.
Per Cwriam. — The judgment is affirmed, with 10 per cent, damages and costs.